Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered March 5, 1997, convicting her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620).
The defendant’s contention that she received ineffective assistance of counsel is without merit (see, People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137; People v Wicker, 229 AD2d 602).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J.P., Altman, Florio and Goldstein, JJ., concur.